DETAILED ACTION
Status of the Claims
Claims 1-3, 5-6, 9, 17, 27, 37, 39, 49, 52, 54, 62, and 65-69 are currently pending.   
Claims 52, 54, 62, and 65-67 have been withdrawn as being drawn to non-elected subject matter (see below).
Claims 1-3, 5-6, 9, 17, 27, 37, 39, 49, and 68-69 are examined herein.
The following Office Action is in response to Applicant’s communication dated 03/09/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Restriction Requirement
Applicant’s election with traverse of Group I (claims 1-3, 5-6, 9, 17, 27, 37, 39, 49, and 68-69) in the reply filed on 05/08/2017 is acknowledged.
Claims 52, 54, 62, and 65-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.  Election was made with traverse in the reply filed on 05/08/2017.

New Claim Rejections - 35 USC § 112
Necessitated by Amendments
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 has been newly amended to recite “wherein said plurality of linearized plasmid vectors is generated by polymerase chain reaction using reverse complement primers corresponding to the first region on the template-containing vector”, however, it is noted that in claim 1 (from which claim 37 depends) that the “plurality of linearized plasmid vectors comprising the template DNA molecule, but lacking said first region of said template DNA molecule”.  Since it is unclear how the linearized plasmids as per claim 37 are made by primers corresponding to the first region can then lack any of the first region (as per claim 1), the metes and bounds of the claim are unascertainable.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as 

Maintained/Modified Claim Rejections - 35 USC § 103
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).  

Choudhary et al. and Eroshenko et al.
Claims 1-3, 5-6, 9, 17, 27, 39, 49, and 68-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choudhary et al. (WO 2013/003290 A1, of record) in view of Eroshenko et al. (WO 2012/154201 A1, of record).  
Regarding claim 1, Choudhary teaches a method of generating a mixture of variants of a template DNA molecule (e.g. as per the Abstract and Fig. 2B-2E), said method comprising:
a)    providing a plurality of oligonucleotides comprising one or more sets of oligonucleotides, each set corresponding to one of multiple (“n”) 100 to 500 nucleotide regions of said template DNA molecule (e.g. DNA encoding a protein is divided into 2-20 or more “regions” or “segments” as defined by Choudhary in the paragraph bridging pages 10-11, the process being detailed at pages 2-5 and 7; wherein regions are typically 100-1000 nucleotides in length, as per page 32, lines 15-20), wherein the oligonucleotides in each set of oligonucleotides comprise:

ii)    a central variable region comprising at least one sequence variation as compared to the sequence of said region of said template DNA molecule and the other oligonucleotides in the set (e.g. mutations at each amino acid position or less, as per page 6);
b)    amplifying a set of oligonucleotides corresponding to a first region of said template DNA molecule from the plurality of oligonucleotides using polymerase chain reaction (e.g. creating multiple copies as per page 15 lines 18-20);
c)    providing a plurality of linearized plasmid vectors comprising the template DNA molecule, but lacking said first region of said template DNA molecule, wherein the ends of said linearized plasmid vectors are configured for joining with the ends of the amplified set of oligonucleotides to complete the template DNA molecule (e.g. cloning into plasmids as per p. 39 and/or Figure 5A and/or the “Expression” section of page 28); and
d)    joining said amplified set of oligonucleotides to said plurality of linearized plasmid vectors, thereby generating a mixture of circular plasmids comprising a mixture of variants of said first region of said template DNA molecule (e.g. ligating into plasmids as per p. 39 and/or the “Expression” section of page 28).
Regarding claim 2, Choudhary teaches the above, wherein the template DNA encodes a polypeptide (e.g. protein as per page 6).
claim 3, Choudhary teaches the above, wherein said variation is a substitution or deletion (e.g. substitution mutations as per page 6).
Regarding claims 5 and 17, Choudhary teaches the above, repeating for other regions and mixing the resulting plasmids (e.g. as per pages 2-5).  Note that while in at least some embodiments, Choudhary teaches PCR-assembly (i.e. mutant mixing) prior to cloning into plasmids, and this claim recites mixing mixtures of plasmids, it is noted that (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, in accordance with MPEP 2144.04, citing Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claims 6, 9, 27, Choudhary teaches the above, wherein all amino acids and/or nucleotides in the central sections are mutated (e.g. “[i]n some preferred embodiments, one may conduct saturation mutagenesis to produce a point mutation at each and every amino acid in the protein” as per page 6).
Regarding claim 39, Choudhary teaches the above, further comprising:
e)    transforming said mixture of circular plasmids generated by said joining into a host cell (e.g. as per the “Expression” section of p. 28 and/or Example 3 on pp. 38-39);
f)    selecting for recombinant clones containing said plasmids (e.g. colonies picked from plates, presumably from antibiotic plates, as per Examples 3-4); and
g)    isolating said plasmids containing said variants (e.g. as per Examples 3-4).
claim 49, Choudhary teaches the above, wherein the regions are consecutive (e.g. as per page 7 lines 8-11).
Regarding claim 69, Choudhary teaches the above, wherein the central variable regions of each of the one or more sets of oligonucleotides collectively span the entire template DNA (e.g. as per at least page 6 lines 18-29, “the protein’s entire length”).
However, it is noted that Choudhary is silent on the limitation of synthesizing and amplifying the oligonucleotides on separate solid supports, as set forth in claims 1 and 68.
Eroshenko teaches method of synthesizing (e.g. synthesized on a solid support as per para 0068) and amplifying oligonucleotides on solid supports (e.g. amplifying on solid supports as per para 0049), that they are each 100-500 nucleotides in length (e.g. as per para 0034), and that they are made/amplified to be combined in a method of gene assembly (e.g. as per para 0037 and throughout).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to utilize synthesizing and amplifying oligonucleotides on solid supports as per Eroshenko in the variant library preparation methods of Choudhary.  One of ordinary skill in the art would have been motivated to do so since doing so allows for a reduction in cost (e.g. as per para 004 of Eroshenko) and since it allows for reusing said oligonucleotides, since they are amplified (rather than cleaved) from solid supports, yielding virtually no consumption with each use.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the 
***
Response to Arguments
The 03/09/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks on pp. 9-10 state that “[a]s Applicant understands, Choudhary relates to generating full length mutant proteins by pooling full length sequences comprising mutations in the same region of a protein, amplifying specific regions containing the mutations from the pools, and assembling the entire protein using the amplified regions” (emphasis in original) and “the present invention, provides for a linearized plasmid that includes at least part of the template DNA molecule. Neither document provides for a plasmid including part of the sequence being assembled.”  Applicant appears to be arguing that Choudhary differs from the present invention by constructing the entire mutant gene before cloning into a vector, rather than only inserting a portion of the gene to a plasmid that lacks only that portion.  In response, it is respectfully noted that one cannot reasonably equate the DNA gene encoding the protein with the “template DNA” here.  In support of this, please see the present specification on page 1 lines 35-36 where Applicant states that “[a]dditionally or alternatively, the template DNA sequence can include a promoter sequence and/or an enhancer sequence.”  Thus, for Choudhary, a part of the “template DNA” is already in the vector (e.g. the promoter or enhancer sequence) and the portion that is lacking (e.g. E. coli expression vector, which comprises the lac promoter (see the U.S. PGPub cited by Choudhary, and particularly Fig. 3 and para 0036)
Next, the remarks assert that “Eroshenko relates to a method of assembling entire genes by using selected oligonucleotides amplified from a pool of oligonucleotides that are synthesized on an array and cleaved off to make the pool” (emphasis in original) and “[o]ne skilled in the art would not synthesize the full length sequences of Choudhary on the solid support of Eroshenko even if the sequences were short enough to be synthesized because it would make the method less efficient and increase the cost.”  The loss of efficiency and increased cost that Applicant alleges is based on the interpretation that the oligonucleotides are completely cleaved off the solid supports when Eroshenko is ready to use them, basically yielding a one-use chip.  However, it is apparent that as per para 079 of Eroshenko, the oligonucleotide sequences are synthesized on the solid supports and then primers are added to perform multiple rounds of amplification (such as PCR) without cleaving the oligonucleotides off of the solid supports.  In embodiments wherein the oligonucleotides are cleaved off, it is but a small fraction of the total DNA on the chip (e.g. “each subpool amplification used 1/500th of the total chip-eluted DNA” as per para 0106 and in para 0111, the reference states that “[t]he costs of oligonucleotides in both processes are less than $0.01/bp of final synthesized sequence”, contrasting the cost of commercial services, which at the time were “approximately $0.40-$1.00/bp” as per para 006, and CPG synthesis was “approximately $0.10-$0.20/bp”, also as per para 006.

Next, the remarks state “[n]one of the cited references describe a system that can be used to generate the diversity of variants at a comparable cost or time as the present invention.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “comparable cost or time”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In conclusion, all arguments have been addressed and the rejections are still deemed proper.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639